

EXHIBIT 10.30
EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is made and entered into as of
January 10, 2017 (the "Effective Date") by and between CytRx Corporation, a
Delaware corporation ("Employer"), and John Caloz, an individual and resident of
the State of California ("Employee").
WHEREAS, Employer desires to continue to employ Employee, and Employee is
willing to continue to be employed by Employer, on the terms set forth in this
Agreement.
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
1. Employment.  Effective as of the Effective Date, Employer shall continue to
employ Employee, and Employee shall serve, as Employer's Chief Financial Officer
on the terms set forth herein.
2. Duties; Place of Employment.  Employee shall perform in a professional and
business-like manner, and to the best of his ability, the duties described on
Schedule 1 to this Agreement and such other duties as are assigned to him from
time to time by Employer's Chairman of the Board and Chief Executive Officer.
Employee understands and agrees that his duties, title and authority may be
changed from time to time in the discretion of Employer's Chairman of the Board
and Chief Executive Officer. Employee's services hereunder shall be rendered at
Employer's principal executive office, except for travel when and as required in
the performance of Employee's duties hereunder. Notwithstanding the foregoing,
Employer understands and agrees that Employee shall be entitled to render his
services hereunder from his home when necessary and as agreed with his
supervisor.
3. Time and Efforts.  Employee shall devote all of his business time, efforts,
attention and energies to Employer's business and to discharge his duties
hereunder.
4. Term.  The term (the "Term") of Employee's employment hereunder shall
commence on the Effective Date and shall expire on December 31, 2017 unless
sooner terminated in accordance with Section 6. Neither Employer nor Employee
shall have any obligation to extend or renew this Agreement. In the event that
Employee's employment has not theretofore been terminated and Employer has not
offered to extend or renew Employee's employment under this Agreement, upon
expiration of the Term Employer shall continue to pay Employee his salary as
provided for in Section 5.1 during the period commencing on the final date of
the Term and ending on (a) June 30, 2018 or (b) the date of Employee's
re-employment with another employer, whichever is earlier; provided that, as a
condition to Employer's obligations under this sentence, Employee shall have
executed and delivered to Employer a General Release of All Claims in the form
attached hereto as Exhibit A. Employee shall notify Employer immediately in the
event Employee accepts such employment with another employer.
Ex 10.30 -1-

--------------------------------------------------------------------------------



5. Compensation.  As the total consideration for Employee's services rendered
hereunder, Employer shall pay or provide Employee the following compensation and
benefits:
5.1.
Salary.  Employee shall be entitled to receive an annual salary of Four Hundred
Thousand Dollars ($400,000), payable in accordance with Employer's normal
payroll policies and procedures.

5.2.
Discretionary Bonus.  Employee also may be eligible for a bonus from time to
time for his services during the Term. Employee's eligibility to receive a
bonus, any determination to award Employee such a bonus and, if awarded, the
amount thereof shall be in Employer's sole discretion.

5.3.
Expense Reimbursement.  Employer shall reimburse Employee for reasonable and
necessary business expenses incurred by Employee in connection with the
performance of Employee's duties in accordance with Employer's usual practices
and policies in effect from time to time.

5.4.
Vacation.  Employee shall continue to accrue vacation days without loss of
compensation in accordance with Employer's usual policies applicable to all
employees at a rate of four weeks' vacation time for each 12-month period during
the Term.

5.5.
Employee Benefits.  Employee shall be eligible to participate in any medical
insurance and other employee benefits made available by Employer to all of its
employees under its group plans and employment policies in effect during the
Term.  Schedule 2 hereto sets forth a summary of such plans and policies as
currently in effect.  Employee acknowledges and agrees that, any such plans or
policies now or hereafter in effect may be modified or terminated by Employer at
any time in its discretion.

5.6.
Payroll Taxes.  Employer shall have the right to deduct from the compensation
and benefits due to Employee hereunder any and all sums required for social
security and withholding taxes and for any other federal, state, or local tax or
charge which may be in effect or hereafter enacted or required as a charge on
the compensation or benefits of Employee.

6. Termination.  This Agreement may be terminated as set forth in this
Section 6.
Ex 10.30 -2-

--------------------------------------------------------------------------------



6.1.
Termination by Employer for Cause.  Employer may terminate Employee's employment
hereunder for "Cause" upon notice to Employee.  "Cause" for this purpose shall
mean any of the following:

(a) Employee's breach of any material term of this Agreement; provided that the
first occasion of any particular breach shall not constitute such Cause unless
Employee shall have previously received written notice from Employer stating the
nature of such breach and affording Employee at least ten days to correct such
breach;
(b) Employee's conviction of, or plea of guilty or nolo contendere to, any
misdemeanor, felony or other crime of moral turpitude;
(c) Employee's act of fraud or dishonesty injurious to Employer or its
reputation;
(d) Employee's continual failure or refusal to perform his material duties as
required under this Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least ten days to
correct the same;
(e) Employee's act or omission that, in the reasonable determination of
Employer's Board of Directors (or a Committee of the Board), indicates alcohol
or drug abuse by Employee; or
(f) Employee's act or personal conduct that, in the judgment of Employer's Board
of Directors (or a Committee of the Board), gives rise to a material risk of
liability of Employee or Employer under federal or applicable state law for
discrimination, or sexual or other forms of harassment, or other similar
liabilities to subordinate employees.
Upon termination of Employee's employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment upon the effective date of termination of any
accrued but unpaid salary and unused vacation as provided in Sections 5.1 and
5.5 as of the date of such termination and any unpaid bonus that may have been
awarded Employee as provided in Section 5.2 prior to such date.
6.2. Termination by Employer without Cause.  Employer may also terminate
Employee's employment without Cause upon ten days' notice to Employee.  Upon
termination of Employee's employment by Employer without Cause, all compensation
and benefits to Employee hereunder shall cease and Employee shall be entitled to
(1) any accrued but unpaid salary and unused vacation as of the date of such
termination as required by California law, which shall be due and payable upon
the effective date of such termination, (2) any unpaid bonus that may have been
awarded to Employee under Section 5.2 prior to such date, which shall be due and
payable in accordance with Employer's normal payroll practices or as otherwise
required by California law, (3) all of Employee's vested stock options and other
equity awards as of the date of terrmination of Employee's employment shall
remain exercisable for their full term, (4) retain and have full ownership of
all electronic devices provided to Employee (including, without limitation, a
computer, telephone, tablet and printer), provided that all Employer
confidential information shall be deleted by Employer from such devices before
releasing them to Employee, (5) an amount, which shall be due and payable within
ten days following the effective date of such termination, equal to six months'
salary as provided in Section 5.1., provided, that if such termination occurs
following a Change of Control (as hereinafter defined), then the amount
described in this clause (5) shall be equal to 12 months' salary as provided in
Section 5.1, and (6) continued participation, at Employer's cost and expense, of
Employee and his dependents for a period of six months following such
termination (12 months if such termination occurs following a Change of Control)
in any Employer-sponsored group benefit plans in which Employee was
participating as of the date of termination. Employee's right to the
compensation and benefits provided for in clauses (5) and (6) of this Section
6.2 shall be conditioned upon Employee having executed and delivered to Employer
a General Release of All Claims in the form attached hereto as Exhibit A. For
purposes of this Section 6.2, a "Change of Control" shall have the meaning
ascribed to the term "Corporate Transaction" in Employer's 2008 Stock Incentive
Plan, as such Plan may be amended from time to time.
Ex 10.30 -3-

--------------------------------------------------------------------------------



6.3  Death or Disability. In the event of Employee's death or "Disability" (as
defined below) during the Term, the Employee's employment shall automatically
cease and terminate as of the date of Employee's death or the effective date of
Employer's written notice to Employee of its decision to terminate his
employment by reason of his Disability, as the case may be, and Employee or his
heirs or personal representative shall be entitled to the same payments and
benefits, at the same times, as described in Section 6.2 for a termination of
employment by Employer without Cause and all of Employee's stock options and any
other equity awards based on Employer securities held by Employee at the time of
his death or Disability shall immediately vest in full and shall remain
exercisable thereafter for their full term. In addition, Employee or his heirs
or personal representative shall be entitled to retain and have full ownership
of all electronic devices provided to Employee (including, without limitation, a
computer, telephone and tablet); provided that all Employer confidential
information shall be deleted by Employer from such devices before releasing them
to Employee or such heirs or personal representatives. Notwithstanding the
foregoing or any provision of Section 6.2, Employer's obligation to pay Employee
the salary called for in Section 6.2 for the Severance Period following
termination of his employment by reason of his Disability shall be subject to
offset and shall be reduced by any and all amounts paid to Employee under any
disability insurance policy paid or provided for by Employer as provided in
Section 5.6 or otherwise. Employee's "Disability" shall have the meaning
ascribed to such term in any policy of disability insurance maintained by
Employer (or by Employee, as the case may be) with respect to Employee or, if no
such policy is then in effect, shall mean Employee's inability to fully perform
his duties hereunder for any period of at least 75 consecutive days or for a
total of 90 days, whether or not consecutive.
    7. Confidentiality.  While this Agreement is in effect and for a period of
five years thereafter, Employee shall hold and keep secret and confidential all
"trade secrets" (within the meaning of applicable law) and other confidential or
proprietary information of Employer and shall use such information only in the
course of performing Employee's duties hereunder; provided, however, that with
respect to trade secrets, Employee shall hold and keep secret and confidential
such trade secrets for so long as they remain trade secrets under applicable
law.  Employee shall maintain in trust all such trade secrets or other
confidential or proprietary information, as Employer's property, including, but
not limited to, all documents concerning Employer's business, including
Employee's work papers, telephone directories, customer information and notes,
and any and all copies thereof in Employee's possession or under Employee's
control.  Upon the expiration or earlier termination of Employee's employment
with Employer, or upon request by Employer, Employee shall deliver to Employer
all such documents belonging to Employer, including any and all copies in
Employee's possession or under Employee's control.
8. Equitable Remedies; Injunctive Relief.  Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Section 7 of
this Agreement and, accordingly, that Employer shall be entitled to equitable
remedies, including, without limitation, specific performance, temporary
restraining orders, and preliminary injunctions and permanent injunctions, to
enforce such Section without the necessity of proving actual damages in
connection therewith.  This provision shall not, however, diminish Employer's
right to claim and recover damages or enforce any other of its legal or
equitable rights or defenses.
10. Indemnification; Insurance.  Employer and Employee acknowledge that, as the
Chief Financial Officer of the Employer, Employee shall be a corporate officer
of Employer and, as such, Employee shall be entitled to indemnification to the
full extent provided by Employer to its officers, directors and agents under the
Employer's Certificate of Incorporation and Bylaws as in effect as of the date
of this Agreement.  Employer shall maintain Employee as an additional insured
under its current policy of directors and officers liability insurance and shall
use commercially reasonable efforts to continue to insure Employee thereunder,
or under any replacement policies in effect from time to time, during the Term.
11. Severable Provisions.  The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
12. Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns and Employee and his
heirs and representatives; provided, that this Agreement may be assigned by
Employer to a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Employer.
Ex 10.30 -4-

--------------------------------------------------------------------------------



13. Entire Agreement.  This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein.  This Agreement
supersedes any and all prior or contemporaneous agreements, written or oral,
between Employee and Employer relating to the subject matter hereof.  Any such
prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of this Agreement.
14. Amendment.  No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto and unless such writing is made by an
executive officer of Employer (other than Employee).  The parties hereto agree
that in no event shall an oral modification of this Agreement be enforceable or
valid.
15. Governing Law.  This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California's choice-of-law rules.
16. Notice.  All notices and other communications under this Agreement shall be
in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):
If to Employer:
 
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California  90049
Facsimile: (310) 826-5529
Attention: Chief Executive Officer
 
If to Employee:
 
John Caloz
[Residence Address]`
 

17. Survival.  Sections 7 through 16, 18 and 19 shall survive the expiration or
termination of this Agreement.
18. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.  A counterpart executed and transmitted by
facsimile shall have the same force and effect as an originally executed
counterpart.
19. Attorney's Fees.  In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorneys' fees and other costs of suit (up to a maximum
of $15,000) in addition to any other recoveries.
20. No Interpretation of Ambiguities Against Drafting Party.  This Agreement has
been negotiated at arm's length between persons knowledgeable in the matters
dealt with herein.  In addition, each party has been represented by experienced
and knowledgeable legal counsel.  Accordingly, the parties agree that any rule
of law, including, but not limited to, California Civil Code Section 1654 or any
other statutes, legal decisions, or common law principles of similar effect,
that would require interpretation of any ambiguities in this Agreement against
the party that has drafted it, is of no application and is hereby expressly
waived.  The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the parties hereto.
 [Signature Page Follows]
Ex 10.30 -5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

     
"EMPLOYER"
     
CytRx Corporation
     
By: /s/ STEVEN A. KRIEGSMAN
 
Steven A. Kriegsman
 
Chairman of the Board and Chief Executive Officer
         
"EMPLOYEE"
         
/s/ JOHN CALOZ
 
John Caloz
   



Ex 10.30 -6-

--------------------------------------------------------------------------------

EXHIBIT A
GENERAL RELEASE OF ALL CLAIMS
This General Release of All Claims is made as of _________, 20__ ("General
Release"), by and between John Caloz ("Executive") and CytRx Corporation, a
Delaware corporation (the "Company"), with reference to the following facts:
WHEREAS, this General Release is provided for in, and is in furtherance of, the
Employment Agreement, dated as of January 1, 2017, between the Company and
Executive (the "Employment Agreement");
WHEREAS, Executive desires to execute and deliver to the Company this General
Release in consideration of the Company's providing Executive with certain
severance benefits pursuant to Section 4 or Section 6.2, as applicable, of the
Employment Agreement; and
WHEREAS, Executive and the Company intend that this General Release shall be in
full satisfaction of any and all obligations described in this General Release
owed to Executive by the Company, except as expressly provided in this General
Release.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, Executive and the Company agree as follows:
1. Executive, for himself, his spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other persons claiming
through Executive, if any (collectively, "Releasers"), does hereby release,
waive, and forever discharge the Company and each of its agents, subsidiaries,
parents, affiliates, related organizations, employees, officers, directors,
attorneys, successors, and assigns (collectively, the "Releasees") from, and
does fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, obligations, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses (including
attorneys' fees and costs) of any kind whatsoever, whether known or unknown or
contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Releasers in consequence of,
arising out of, or in any way relating to: (a) Executive's employment with and
services to the Company or any of its affiliates; (b) the termination of
Executive's employment with and services to the Company and any of its
affiliates; or (c) any event whatsoever occurring on or prior to the date of
this General Release.  The foregoing release and discharge, waiver and covenant
not to sue includes, but is not limited to, all claims and any obligations or
causes of action arising from such claims, under common law including, but not
limited to, wrongful or retaliatory discharge, breach of contract (including but
not limited to any claims under any employment agreement between Executive, on
the one hand, and the Company or its affiliates, on the other hand) and any
action arising in tort including, but not limited to, libel, slander, defamation
or intentional infliction of emotional distress, and claims under any federal,
state or local statute including the Age Discrimination in Employment Act
("ADEA"), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, the California
Fair Employment and Housing Act, the Family and Medical Leave Act, the
California Family Rights Act or the discrimination or employment laws of any
state or municipality, and any claims under any express or implied contract
which Releasers may claim existed with Releasees. This also includes, but is not
limited to, a release of any claims for wrongful discharge and all claims for
alleged physical or personal injury, emotional distress relating to or arising
out of Executive's employment with or services to the Company or any of its
affiliates or the termination of that employment or those services; and any
claims under the Worker Adjustment and Retraining Notification Act, California
Labor Code Section 1400 et seq. or any similar law, which requires, among other
things, that advance notice be given of certain work force reductions. This
release and waiver does not apply to: (i) the Executive's rights to receive the
compensation and benefits provided for in Section 4 or Section 6.2, as
applicable, of the Employment Agreement: or (ii) Executive's rights under any
stock option agreement between Executive and the Company.
Ex 10.30 -7-

--------------------------------------------------------------------------------



2. Executive understands and agrees that he is expressly waiving all rights
afforded by Section 1542 of the Civil Code of the State of California ("Section
1542") with respect to the Releasees.  Section 1542 states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Executive understands and agrees that
this General Release is intended to include all claims, if any, which Executive
may have and which he does not now know or suspect to exist in his favor against
the Releasees and Executive understands and agrees that this Agreement
extinguishes those claims.
3. Excluded from this General Release and waiver are any claims which cannot be
waived by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies.  Executive, however,
waives Executive's right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission or the California Department of Fair
Employment and Housing) pursue any claims on Executive's behalf.  Executive
represents and warrants that Executive has not filed any complaint, charge or
lawsuit against the Releasees with any government agency or any court.
4. Executive agrees never to seek personal recovery from Releasees in any forum
for any claim covered by the above waiver and release language, except that
Executive may bring a claim under the ADEA to challenge this General Release. 
Nothing in this General Release is intended to reflect any party's belief that
Executive's waiver of claims under ADEA is invalid or unenforceable, it being
the intent of the parties that such claims are waived.
5. Executive acknowledges and recites that:
(a) Executive has executed this General Release knowingly and voluntarily;
(b) Executive has read and understands this General Release in its entirety;
(c) Executive acknowledges that he has been advised by his own legal counsel and
has sought such other advice as he wishes with respect to the terms of this
General Release before executing it;
(d) Executive's execution of this General Release has not been forced by any
employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release; and
(e) Executive has not sold, assigned, transferred or conveyed any claim, demand,
right, action, suit, cause of action or other interest that is the subject
matter of this General Release.
6. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of California, except for the application of
preemptive Federal law.
7. Executive acknowledges that he is waiving his rights under the ADEA and the
Older Worker's Benefit Protection Act and therefore, in compliance with those
statutes, acknowledges the following:
 Executive acknowledges that he has been provided a minimum of twenty-one (21)
calendar days after receipt of this Agreement to consider whether to sign it;
 Executive acknowledges that he shall have seven days from the date he executes
this General Release to revoke his waiver and release of any ADEA claims only
(but not his waiver or release hereunder of other claims) by providing written
notice of the revocation to the Company, and that, in the event of such
revocation, the provisions of Section 4 or clauses (3) through (5) of
Section 6.2, as applicable, of the Employment Agreement shall thereupon become
null and void and the Company shall be entitled to a return from Executive of
all payments to Executive pursuant to such clauses;
 Executive acknowledges that this waiver and release does not apply to any
rights or claims that may arise under ADEA after the effective date of this
Agreement; and
 Executive acknowledges that the consideration given in exchange for this waiver
and release Agreement is in addition to anything of value to which he was
already entitled.
PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


Dated: ___________________, 20__
  
John Caloz





Ex 10.30 -8-

--------------------------------------------------------------------------------

Schedule 1
Description of Duties
The duties of the Chief Financial Officer of CytRx Corporation (the "Company")
shall include, but not be limited to, the following:
·
Accounting and finance departments

·
Budgeting

·
Cash management

·
Accounts payable and aging

·
Accounts receivable and aging

·
Posting of recurring accounting entries

·
Bank reconciliations

·
Vendor reconciliations

·
Monthly closings of company books of account

·
Monthly, quarterly and annual comparisons of actual vs. budgeted results of
operations

·
Assisting in preparation of press releases regarding financial matters

·
Assisting in capital-raising and other financing transactions

·
Assisting in in-licensing, business acquisitions and other corporation
transactions

·
Coding of income and expenditures

·
Payroll

·
Assisting in establishing and maintaining internal controls and procedures,
including financial controls, and complying with the requirements of the
Sarbanes-Oxley Act

·
Primary responsibility for audits of the company's financial statements and
accounting-related disclosure in the company's SEC filings

·




Ex 10.30 -9-

--------------------------------------------------------------------------------

Schedule 2
Summary of Group Plans
1. See CytRx Corporation Employee Handbook, Part II dated January 2017, which is
incorporated herein by reference.


Ex 10.30  -10-